Citation Nr: 0530761	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  98-04 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) based solely upon the 
service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and W. K.




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from January 1963 to May 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio

In his substantive appeal (VA Form 9, dated in January 1998), 
the appellant requested a personal hearing to be held at the 
RO before the Board.  This was later clarified by the 
appellant, who indicated that he would accept a hearing 
before a Hearing Officer to be held at the RO.  This personal 
hearing was held in May 1998, and a transcript of that 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant and his representative have pointed out that 
the last official VA psychiatric examination of the appellant 
was conducted in April 2000; and they have requested that a 
current VA examination be conducted and that the appellant be 
offered the opportunity to submit private medical evidence in 
support of his claim, as required by the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  It does not appear to the Board that any 
notification has been accomplished by the RO pursuant to the 
VCAA in this appeal.  

In August 2004, on VA Form 646, Statement of Accredited 
Representative in Appealed Case, the representative also 
requested that the appellant be scheduled for a hearing 
before the Board to provide testimony concerning the current 
severity of his condition.  The RO did not act upon this 
request before certifying the appeal to the Board.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claims, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession, such as private medical 
records relevant to his claims.  At the 
same time, the AMC or the RO should 
clarify whether the appellant desires to 
personally appear before the Board at a 
hearing held at the RO, or whether he 
would be satisfied with a video 
conference to be held before a Veterans 
Law Judge.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should next 
schedule the appellant for a current VA 
examination in order to determine the 
current nature and severity of the 
service-connected PTSD, and whether or 
not the service-connected disabilities 
preclude all substantially gainful 
employment.  

5.  After all appropriate VCAA notice and 
evidentiary development has been 
completed, the AMC or the RO should 
readjudicate the current claims on a de 
novo basis without reference to prior 
adjudications.  

6.  If any benefits sought on appeal are 
not granted to the appellant's 
satisfaction, then the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and provide the requisite 
opportunity to respond.  

7.  If appropriate, the AMC or the RO 
should next schedule the appellant for 
either a personal hearing or a video 
conference with a Veterans Law Judge from 
the Board.  If this hearing is held, a 
transcript should be incorporated in to 
the claims file.  

Thereafter, in accordance with proper appellate procedures, 
the case should then be returned to the Board for further 
appellate consideration.  The appellant need take no further 
action until he is otherwise informed, but he may furnish 
additional evidence and argument on the remanded matters 
while the case is in remand status.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

